Case 1:19-cv-03537-AMD-VMS Document 17 Filed 07/03/19 Page 1 of 11 PagelD #: 39

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

BAOMIN ZHOU,

 

Plaintiffs,

-against- Case No. 1:19-ev-03537

WAI REALTY CORP., QUEEN’S JADE, INC., JOHN
WAT and DING WAI,

Defendants.

 

 

 

DEFENDANTS’ ANSWER TO COMPLAINT
Defendants WAI REALTY CORP., QUEEN’S JADE, INC., JOHN WAI and DING WAI
(“Defendants”) by and through their undersigned counsel, hereby respond to the Complaint

according to the numbered paragraphs thereof:

INTRODUCTION
1, Defendants deny the allegations set forth in Paragraph “1” of the Complaint.
2 Defendants deny the allegations set forth in Paragraph "2" of the Complaint.
3. Defendants deny the allegations contained in Paragraph “3” of the Complaint.
4, Defendants deny the allegations contained in Paragraph “4” of the Complaint.
5, Defendants deny the allegations contained in Paragraph “5” of the Complaint.
’ 6. Defendants deny the allegations contained in Paragraph “6” of the Complaint.
7. Defendants deny the allegations contained in Paragraph “7” of the Complaint.
JURISDICTION
8. Defendants state that the allegations in Paragraph “8” of the Complaint are

statements or conclusions of law not subject to admission or denial.

 

 
‘Case 1:19-cv-03537-AMD-VMS Document17 Filed 07/03/19 Page 2 of 11 PagelD #: 40

9, Defendants admit the allegations contained in Paragraph “9” of the Complaint.

10. Defendants state that the allegations in Paragraph “10” of the Complaint are
statements or conclusions of law not subject to admission or denial.

VENUE

11. Defendants state that the allegations in Paragraph “11” of the Complaint are
statements or conclusions of law not subject to admission or denial.

12, Defendants state that the allegations in Paragraph “12” of the Complaint are
statements or conclusions of law not subject to admission or denial.

Plaintiff

13. Defendants deny the allegations contained in Paragraph “13” of the Complaint, except
admit that Plaintiff is a natural person who was employed by Defendants as a building
superintendent, handyman and contractor at real properties owned by Defendants.

DEFENDANTS
Corporate Defendants

WAIREALTY CORP.

15, Defendants deny the allegations contained in Paragraph “15” of the Complaint
except admit that WAI REALTY CORP. is a domestic for-profit corporation organized under the
laws of the State of New York.

16. Defendants admit the allegations contained in Paragraph “16” of the Complaint.

17, Defendants deny the allegations contained in Paragraph “17” of the Complaint.

18. Defendants deny the allegations contained in Paragraph “18” of the Complaint.

19. Defendants deny the allegations contained in Paragraph “19” of the Complaint.

 

 
‘Case 1:19-cv-03537-AMD-VMS Document 17 Filed 07/03/19 Page 3 of 11 PagelD #: 41

20,

21.

Defendants admit the allegations contained in Paragraph “20” of the Complaint.

Defendants deny the allegations contained in Paragraph “21” of the Complaint.

QUEEN’S JADE INC,

22,

Defendants deny the allegations contained in Paragraph “15” of the Complaint

except admit that QUEEN’S JADE INC.. is a domestic for-profit corporation organized under

the laws of the State of New York.

23.

24,

25,

26,

27.

28,

Defendants admit the allegations contained in Paragraph “23” of the Complaint.
Defendants deny the allegations contained in Paragraph “24” of the Complaint.
Defendants deny the allegations contained in Paragraph “25” of the Complaint.
Defendants deny the allegations contained in Paragraph “26” of the Complaint.
Defendants admit the allegations contained in Paragraph “27” of the Complaint.

Defendants admit the allegations contained in Paragraph “28” of the Complaint.

Owner/Operator Defendants: JOHN WAI and DING WAI

22,

Defendants deny the allegations contained in Paragraph “22” of the Complaint

except admit that at all relevant times JOHN WAI a/k/a DING WAI were in charge of QUEEN’S

JADE INC.. and WAI REALTY CORP.

23.

24,

25.

25,

Defendants admit the allegations in Paragraph “23” of the Complaint.

Defendants deny the allegations in Paragraph “24” of the Complaint.

Defendants deny the allegations in Paragraph “25” of the Complaint.
STATEMENT OF FACTS

Defendants deny the allegations in Paragraph “25” of the Complaint.

 

 

 
‘Case 1:19-cv-03537-AMD-VMS Document 17 Filed 07/03/19 Page 4 of 11 PagelD #: 42

Plaintiff's Wages

26. Defendants deny the allegations in Paragraph “26” of the Complaint, except
admit, upon information and belief, Plaintiff was hired on or about 6/1/16.

27. Defendants admit the allegations in Paragraph “27” of the Complaint.

28. Defendants deny the allegations in Paragraph “28” of the Complaint.

29. Defendants deny the allegations in Paragraph “29” of the Complaint.

30. Defendants deny the allegations in Paragraph “30” of the Complaint, except admit
that Plaintiff's last day of work was on or about 4/8/19,

31. Defendants deny the allegations in Paragraph “31” of the Complaint.

32. Defendants deny the allegations in Paragraph “32” of the Complaint.
Defendants’ Renovation Projects

33. Defendants deny the allegations in Paragraph “33” of the Complaint.

34, Defendants deny the allegations in Paragraph “34” of the Complaint.

35. Defendants deny the allegations in Paragraph “35” of the Complaint., except
admit that Plaintiff voluntarily undertook contractor/renovation assignments for which he was
paid separately.

36. Defendants deny the allegations in Paragraph “36” of the Complaint.

37, Defendants deny the allegations in Paragraph “37” of the Complaint.

38. Defendants deny the allegations in Paragraph “38” of the Complaint.

39. Defendants deny the allegations in Paragraph “39” of the Complaint.

40. Defendants deny the allegations in Paragraph “40” of the Complaint,

41, Defendants deny the allegations in Paragraph “41” of the Complaint.

 
‘Case 1:19-cv-03537-AMD-VMS Document 17 Filed 07/03/19 Page 5 of 11 PagelD #: 43

42, Defendants deny the allegations in Paragraph “42” of the Complaint.

43. Defendants deny the allegations in Paragraph “43” of the Complaint.

44. Defendants deny the allegations in Paragraph “44” of the Complaint.

45. Defendants deny the allegations in Paragraph “45” of the Complaint.

46. Defendants deny the allegations in Paragraph “46” of the Complaint.

47. Defendants deny the allegations in Paragraph “47” of the Complaint.

48. Defendants deny the allegations in Paragraph “48” of the Complaint.

Compliance
49, Defendants deny the allegations set forth in Paragraph "49" of the Complaint.
50. Defendants deny the allegations contained in Paragraph “50” of the Complaint.
51, Defendants deny the allegations contained in Paragraph “51” of the Complaint.
52. Defendants deny the allegations contained in Paragraph “52” of the Complaint.
53. Defendants deny the allegations contained in Paragraph “53” of the Complaint.
54, Defendants deny the allegations contained in Paragraph “54” of the Complaint.
55. Defendants deny the allegations contained in Paragraph “55” of the Complaint.
56. Defendants deny the allegations contained in Paragraph “56” of the Complaint.
57, Defendants deny the allegations contained in Paragraph “57” of the Complaint.
STATEMENT OF CLAIMS
Count 1. FLSA Minimum Wage Violations
(Plaintiff against All Defendants)
58. Defendants repeat and reiterate their responses to paragraphs “!” through “57”

above of this Answer as if fully stated herein.

 

 
-Case 1:19-cv-03537-AMD-VMS Document 17 Filed 07/03/19 Page 6 of 11 PageID #: 44

59, Defendants deny the allegations contained in Paragraph “59” of the Complaint.
60. Defendants deny the allegations contained in Paragraph “60” of the Complaint.
61. Defendants deny the allegations contained in Paragraph “61” of the Complaint.
62. Defendants deny the allegations contained in Paragraph “62” of the Complaint.
63. Defendants deny the allegations contained in Paragraph “63” of the Complaint.
64. Defendants deny the allegations contained in Paragraph “64” of the Complaint.
65. Defendants deny the allegations contained in Paragraph “65” of the Complaint.
66. Defendants deny the allegations contained in Paragraph “66” of the Complaint.
Count 2. NYLL Minimum Wage Violations
(Plaintiff against Ail Defendants)
66. Defendants repeat and reiterate their responses to paragraphs “1” through “66”
above of this Answer as if fully stated herein.
67. Defendants deny the allegations contained in Paragraph “67” of the Complaint.
68, Defendants deny the allegations contained in Paragraph “68” of the Complaint.
69. Defendants deny the allegations contained in Paragraph “69” of the Complaint.
70. Defendants deny the allegations contained in Paragraph “70” of the Complaint.
7i. Defendants deny the allegations contained in Paragraph “71” of the Complaint.
72, Defendants deny the allegations contained in Paragraph “72” of the Complaint.

73. Defendants deny the allegations contained in Paragraph “73” of the Complaint.

 

 

 
-Case 1:19-cv-03537-AMD-VMS Document 17 Filed 07/03/19 Page 7 of 11 PagelD #: 45

Count 3. FLSA Overtime Wages Violations
(Plaintiff against All Defendants)
73. Defendants repeat and reiterate their responses to paragraphs “1” through “73”
above of this Answer as if fully stated herein.
74, Defendants deny the allegations contained in Paragraph “74” of the Complaint.
75. Defendants deny the allegations contained in Paragraph “75” of the Complaint.
76. Defendants deny the allegations contained in Paragraph “76” of the Complaint.
77. Defendants deny the allegations contained in Paragraph “77” of the Complaint.
Count 4, NYLL Overtime Wages Violations
(Plaintiff against All Defendants)
78. Defendants repeat and reiterate their responses to paragraphs “1” through “77”
above of this Answer as if fully stated herein.
79. Defendants deny the allegations contained in Paragraph “79” of the Complaint.
80. Defendants deny the allegations contained in Paragraph “80” of the Complaint.
81. Defendants deny the allegations contained in Paragraph “81” of the Complaint.
82, Defendants deny the allegations contained in Paragraph “82” of the Complaint.
Count 5. NYLL Spread of Hours Pay Violations
(Plaintiff against All Defendants)
91. Defendants repeat and reiterate their responses to paragraphs “1” through “82”
above of this Answer as if fully stated herein.
92. Defendants deny the allegations contained in Paragraph “92” of the Complaint.

93. Defendants deny the allegations contained in Paragraph “93” of the Complaint.

 

 

 
-Case 1:19-cv-03537-AMD-VMS Document 17 Filed 07/03/19 Page 8 of 11 PagelD #: 46

94. Defendants deny the allegations contained in Paragraph “94” of the Complaint.
Count 6. NYLL Meal Time Violations
(Plaintiff against All Defendants)
95. Defendants repeat and reiterate their responses to paragraphs “1” through “94”
above of this Answer as if fully stated herein.
96. Defendants deny the allegations contained in Paragraph “96” of the Complaint,
97. Defendants deny the allegations contained in Paragraph “97” of the Complaint.
98. Defendants deny the allegations contained in Paragraph “98” of the Complaint.
99. Defendants deny the allegations contained in Paragraph “99” of the Complaint.
100, Defendants deny the allegations contained in Paragraph “100” of the Complaint.
Count 7. NYLL Record-Keeping Violations
(Plaintiff against All Defendants)
101. Defendants repeat and reiterate their responses to paragraphs “1” through “100”
above of this Answer as if fully stated herein.
102. Defendants deny the allegations contained in Paragraph “102” of the Complaint.
103. Defendants deny the allegations contained in Paragraph “103” of the Complaint.
104. Defendants deny the allegations contained in Paragraph “104” of the Complaint.
105. Defendants deny the allegations contained in Paragraph “105” of the Complaint.

106. Defendants deny the allegations contained in Paragraph “106” of the Complaint.

 

 
. Case 1:19-cv-03537-AMD-VMS Document17 Filed 07/03/19 Page 9 of 11 PagelD #: 47

Count 8. NYLL Time of Hire Wage Notice Requirement Violations
(Plaintiff against All Defendants)
107. Defendants repeat and reiterate their responses to paragraphs “1” through “106”
above of this Answer as if fully stated herein.
108. Defendants deny the allegations contained in Paragraph “108” of the Complaint.
109. Defendants deny the allegations contained in Paragraph “109” of the Complaint.
110. Defendants deny the allegations contained in Paragraph “110” of the Complaint.
111. Defendants deny the allegations contained in Paragraph “111” of the Complaint.
Count 9. Failure to Furnish Accurate Wage Statements in Violation of NYLL § 195
(Plaintiff against All Defendants)
112. Defendants repeat and reiterate their responses to paragraphs “1” through “111”
above of this Answer as if fully stated herein.
113. Defendants deny the allegations contained in Paragraph “113” of the Complaint.
114. Defendants deny the allegations contained in Paragraph “114” of the Complaint.
145, Defendants deny the allegations contained in Paragraph “115” of the Complaint.
116. Defendants deny the allegations contained in Paragraph “116” of the Complaint.
117. Defendants deny the allegations contained in Paragraph “117” of the Complaint.

118. Defendants deny the allegations contained in Paragraph “118” of the Complaint.

 

 
Case 1:19-cv-03537-AMD-VMS Document 17 Filed 07/03/19 Page 10 of 11 PagelD #: 48

AFFIRMATIVE DEFENSES
As and for a First Affirmative Defense
Plaintiff fails, in whole or in part, to state claims upon which relief can be granted.
As and for a Second Affirmative Defense
Defendants acted in good faith and had reasonable grounds for believing that they acted
properly in their pay practices with respect to Plaintiff and other employees.
As and for a Third Affirmative Defense
No act or omission of Defendants was willful, knowing or in reckless disregard of
applicable law.
As and for a Fourth Affirmative Defense
All or some of the Plaintiffs claims are barred by the applicable statute of limitations.
As and for a Fifth Affirmative Defense
Plaintiff was completely and timely paid for all of the hours worked and Defendants are
therefore not liable for any alleged failure to provide wage notices or wage statements.
As and for a Sixth Affirmative Defense
Plaintiff's claims are barred in whole or in part to the extent that the work he performed
falls within exclusions, exceptions, or credits provided for in the Fair Labor Standards Act, the

New York Labor Law, and their implementing regulations.

10

 

 
‘Case 1:19-cv-03537-AMD-VMS Document 17 Filed 07/03/19 Page 11 of 11 PagelD #: 49

WHEREFORE, Defendants demand that the Complaint be dismissed in its entirety

together with costs and such other and further relief as the Court deems just and proper.

Dated: Lake Success, New York

TO:

July <3, 2019

THE HARRISON LAW FIRM, P.C,

Attorneys for Plaintiff

38-08 Union Street, Suite 11A
Flushing, New York 11354
bwh@heboya.com

Tel, (866) 943-2692

Fax (866) 943-2692

1]

 

 

Andrew A. Kimler, Esq.
Vishnick McGovern Milizio LLP
Attorneys for Defendants

3000 Marcus Avenue, Suite 1E9
Lake Success, NY 11042
AGefen@vmmlegal.com

Tel, (516) 437-4385

Fax (516) 437-4395

 

 
